PER CURIAM.
This is a proceeding brought by petitioner, Trailmobile Company, and its insurance carrier, American Mutual Liability Insurance Company, to review an award made by the State Industrial Commission in favor of O. P. Ray. The award was entered on the 6th day of February, 1946. The Secretary of the State Industrial Commission certified that a copy of said award was sent to the parties affected on the same date. On the 10th day of March, 1946, O. P. Ray filed a cross- petition for review.
*10A motion to dismiss has been filed by the petitioners for the reason that the cross-petition of O. P. Ray was not filed 1 within the time allowed by 85 O. S. 1941 § 29. The motion to dismiss must be sustained. In Wilcox Oil & Gas Co. v. McFee, 198 Okla. 37, 174 P. 2d 918, we said:
“Under the provisions of 85 O. S. 1941 § 29, it is necessary that a proceeding to review an order or award be filed within 20 days after a copy of such order or award is sent to the parties. Held, that a cross-petition must be filed within 20 days after such order or award is sent, and where said cross-petition is not filed within the time provided by statute, any proceeding based thereon will be dismissed.”
See, also, in this connection, Amerada Petroleum Corp. v. Williams, 126 Okla. 47, 258 P. 731.
The cross-petition of O. P. Ray is dismissed.